Black, /., concurring in the result: I am convinced that the principle involved in the instant case is the same as was involved in Jergens v. Commissioner, 136 Fed. (2d) 497; Richardson v. Commissioner, 121 Fed. (2d) 1; and Elsie C. Emery, 5 T. C. 1006, all of which are cited in the majority opinion. I am, therefore, in entire accord with the majority opinion of the Court wherein it holds that none of the income of the four trusts is taxable to petitioner, the settlor of the trusts, except that part of the income representing the dividends on the pledged stock. As to this latter exception, I am not so sure. Among the cases cited by the majority opinion in support of its conclusion that petitioner should be taxed with the dividends on this pledged stock which were applied to the indebtedness secured by the stock is J. Gregory Driscoll, 3 T. C. 494. It must be conceded there are some similarities in the facts and circumstances of the Driscoll case to those which are present in the instant case. It is for that reason alone that I concur with the maj ority opinion on that point, though with some doubt that any of the income of the four trusts should be taxed to petitioner under the doctrine of the J ergens case and other cases referred to above. Disney, J., agrees with the above.